DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 12/18/2019.
Claims 1-6 are currently pending and has been examined.

Priority
The applicant's claim for benefit of Foreign Application CN201910860261.3 filed 09/11/2019 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 objected to because of the following informalities:  
-Claim 1 reads “obtaining a reference data of a next reference order,” but should likely read “obtaining reference data of a next reference order”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A product order prediction method adapted to a production planning system comprising.” It is unclear to one of ordinary skill in the art if the steps of claim 1 are of a method or a system. For the purpose of this examination, Examiner interprets “A product order prediction method adapted to a production planning system comprising” as the steps of claim 1 being of a method and accordingly as “A product order prediction method adapted to a production planning system, the method comprising.”
Claims 2-6 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claims 1 and 5 recite “a next reference order” and “a plurality of reference orders.” It is unclear to one of ordinary skill in the art what a ‘reference order[s]’ is referring to. What are the orders in reference to? Are the orders used as a reference to something? Are the ‘reference order[s]’ orders of a previous time period that are used relevant to a current actual order of the product? For the purpose of this examination, Examiner interprets ‘reference order[s]’ as orders of a previous time period that are used relevant to a current actual order of the product.
Claims 2-6 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim 5 recites the limitation “said reference orders.” It is unclear to one of ordinary skill in the art if “said reference orders” are referring to the next reference order or the plurality of reference orders as there is a lack of antecedent basis. For the purpose of this examination, Examiner interprets “said reference orders” as “wherein the plurality of reference orders….”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is rejected under 35 U.S.C. 103 as being unpatentable over Flunkert et al. (US 10,936,947 B1), hereinafter Flunkert, in view of Beddo et al. (US 2014/0108094 A1), hereinafter Beddo.

Regarding claim 1, Flunkert discloses a product order prediction method (i.e. Col. 2 Ln. 62-63) adapted to a production planning system comprising: 
-obtaining a reference data of a next reference order related to a product and a current actual order of the product (Flunkert, see at least: “training data sources 105 may include at least one source from which observed item demand time series 110 for some set of items may be obtained, and one source from which feature metadata 120 may be obtained [i.e. obtaining a reference data]…if the forecasting system 100 is being used by a large-scale online retailer, the time series 110 may correspond to recorded purchases at one or more web sites of the retailer [i.e. of a next reference order related to a product]” Col. 6 Ln. 25-32 and “A given request may indicate, for example, a particular item [i.e. related to a product] or a set of items for which forecasts are to be generated” Col. 7 Ln. 61-62 and “input data for various types of analysis 1130 and streaming data [i.e. obtaining a current actual order of the product] sources 1131” Col. 20 Ln. 16-19);
-performing an algorithm according to the reference data and the current actual order to generate a feature vector, with said algorithm based on a neural network model (Flunkert, see at least: “in at least one embodiment multiple RNNs may be used for demand forecasting. FIG. 3 illustrates an example of a use of a combination of an encoder recurrent neural network [i.e. performing an algorithm with said algorithm based on a neural network model] and a decoder recurrent neural network to generate probabilistic demand forecasts, according to at least some embodiments. In the depicted embodiment, T1 elements of input data, labeled X.sub.1, X.sub.2, . . . , X.sub.T1 (which may for example include demand observations as well as feature metadata [i.e. according to the reference data and the current actual order]) are to be used to predict T2 elements of an output sequence labeled Y.sub.1, Y2, . . . , Y.sub.T2. An encoder RNN 302 may be used to transform the input elements into an encoded vector representation 304 [i.e. to generate a feature vector] in the depicted embodiment” Col. 9 Ln. 55-67 and “input data for various types of analysis (including forecasts for time series) may be obtained from at least two types of sources: batched data sources 1130 and streaming data [i.e. according to the current actual order] sources 1131” Col. 20 Ln. 16-19); and
-performing another algorithm according to the feature vector to output a next predicted 10order to the production planning system (Flunkert, see at least: “The demand time series and feature information may be used as part of the input for the executions of the trained model in such embodiments. In various embodiments, the forecaster 150 may employ more than one RNN—e.g., an encoder RNN and a decoder RNN [i.e. performing another algorithm according 312 may take the vector 304, as well as a set of additional features 305 (which may also be represented as a vector in at least some implementations), as input [i.e. according to the feature vector] for various time steps in the depicted embodiment” Col. 10 Ln. 4-7).
Flunkert does not explicitly disclose the performing of another algorithm being for the production planning system to generate an operation plan of a production line of the product according to the next predicted order.
Beddo, however, teaches determining forecasting data relating to a product using a neural network (i.e. abstract) including the known technique of an algorithm being used for the production planning system to generate an operation plan of a production line of the product according to the next predicted order (Beddo, see at least: “the retailer may be able to use the forecasting data as part of its own internal electronic processes. For instance, the retailer could…import the forecasting data into the computing systems that control the production of Consumer Product Z [i.e. an algorithm being used for the production planning system to generate an operation plan of a production line of the product according to the next predicted order]” [0135]). This known technique is applicable to the method of Flunkert as they both share characteristics and capabilities, namely, they are directed to determining forecasting data relating to a product using a neural network.
It would have been recognized that applying the known technique of an algorithm being used for the production planning system to generate an operation plan of a production line of the product according to the next predicted order, as taught by Beddo, to the teachings of Flunkert would have yielded predictable results because the level of ordinary skill in the art demonstrated 

Regarding claim 2, Flunkert in view of Beddo teaches the product order prediction method of claim 1. Flunkert further discloses:
-wherein the neural network model is Long Short Term Memory network (Flunkert, see at least: “FIG. 4 illustrates an example sampling-based technique which may be used to generate at least a portion of the input to a decoder recurrent neural network [i.e. the neural network model]” Col. 10 Ln. 61-63 and “Equation 4, φ represents an activation function, and vectors W, U and B are parameters learned using back propagation through time. In at least one embodiment, several basic RNN units of the kind indicated by Equation 4 may be combined or stacked. In some embodiments, more complex approaches such as LSTM (Long Short Term Memory) networks may be used [i.e. the neural network model is Long Short Term Memory network]” Col. 12 Ln. 32-38 Examiner notes that the encoder RNN [i.e. the neural network] provides the input to the decoder RNN).

Regarding claim 3, Flunkert in view of Beddo teaches the product order prediction method of claim 1. Flunkert further discloses:
wherein said another algorithm is 15an algorithm based on another neural network model or an algorithm based on a regression analysis (Flunkert, see at least: “multiple RNNs may be used for demand forecasting. FIG. 3 illustrates an example of a use of a combination of an encoder recurrent neural network and a decoder recurrent neural network [i.e. wherein said another algorithm is 15an algorithm based on another neural network model] to generate probabilistic demand forecasts” Col. 9 Ln. 55-59).

Regarding claim 4, Flunkert in view of Beddo teaches the product order prediction method of claim 3. Flunkert further discloses:
-wherein said another neural network model is Multilayer Perceptron (Flunkert, see at least: “RNN models may be characterized based on the sizes of their input and output sequences in some embodiments. FIG. 2 illustrates examples of combinations of input and output sequences for neural network models, according to at least some embodiments. In a one-to-one RNN model 250, computations may be performed on a single element of an input sequence (input layer 202), for example using one or more hidden layers of nodes 204 [i.e. wherein said another neural network model is Multilayer Perceptron], to produce a single element of the output sequence (output layer 206)” Col. 9 Ln. 1-9).

Regarding claim 5, Flunkert in view of Beddo teaches the product order prediction method of claim 1. Flunkert further discloses:
-wherein the reference data 20comprises a plurality of reference values, the plurality of reference values corresponds to a plurality of reference orders, said reference orders are periodic with a first period, and one of the plurality of reference orders is the next reference order (Flunkert, see at least: “training data sources 105 may include at least one source from which observed item demand time series 110 for some set of items may be obtained, and one source from which feature metadata 120 may be obtained…if the forecasting system 100 is being used by a large-scale online retailer, the time series 110 may correspond to recorded purchases at one or more web sites of the retailer [i.e. wherein the reference data 20comprises a plurality of reference values, the plurality of reference values corresponds to a plurality of reference orders]” Col. 6 Ln. 25-32 and “An individual time series may include, for example, values for respective daily or weekly demands (or, as an approximation of demand, daily or weekly sales) for an item over relatively long periods of time [i.e. said reference orders are periodic with a first period], such as several years in some cases” Col. 15 Ln. 15-19 and “When the trained model is used for prediction, in at least some embodiments a future date on which the holiday is to occur (which may be part of the requested forecast period in some cases) may be provided as part of the input to the model, and the timing of the future occurrence may be used to generate demand predictions based on the seasonal impact of the holiday which was learned by the model during training [i.e. and one of the plurality of reference orders is the next reference order]” Col. 3 Ln. 31-38).

Regarding claim 6, Flunkert in view of Beddo teaches the product order prediction method of claim 1. Flunkert further discloses:
-wherein said another algorithm further outputs another next predicted order (Flunkert, see at least: “Each execution may provide, for example, a vector of respective predicted values of demands for each day or week of a targeted forecast period [i.e. another algorithm further outputs another next predicted order]” Col. 17 Ln. 5-7).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Luo et al. (US 2021/0264272 A1) teaches a neural network including a three-level model that can be applied to inventory prediction.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684    

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625